62768: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62768


Short Caption:WOOD VS. GERMANNClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A668276Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:03/24/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantDanny WoodBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


AppellantDonna WoodBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


RespondentIndymac Mortgage ServicesMichael R. Brooks
							(Brooks Hubley LLP)
						Jeffrey J. Todd
							(Brooks Hubley LLP)
						


RespondentKen GermannMichael R. Brooks
							(Brooks Hubley LLP)
						Jeffrey J. Todd
							(Brooks Hubley LLP)
						


RespondentMeridian Foreclosure Service, Inc.Michael R. Brooks
							(Brooks Hubley LLP)
						Jeffrey J. Todd
							(Brooks Hubley LLP)
						


RespondentMichael LintonMichael R. Brooks
							(Brooks Hubley LLP)
						Jeffrey J. Todd
							(Brooks Hubley LLP)
						



14-25853: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/08/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


03/08/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-07146




03/08/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-07148




03/08/2013Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-07182




03/12/2013Notice of Appeal DocumentsFiled Addendum to Notice of Appeal Packet. (Copy of District Court Minutes.)13-07401




03/13/2013Filing FeeFiling Fee Paid. $250.00 from Brandon L Phillips check no. 1038.


03/22/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  1/3/13 and 1/31/13. To Court Reporter:  Brenda Schroeder.13-08578




04/03/2013Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.13-09764




04/17/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-11373




07/10/2013BriefFiled Appellant's Opening Brief.13-20235




07/10/2013BriefFiled Errata to Appellant's Opening Brief. (STRICKEN PER ORDER FILED 10/14/13)


07/18/2013Notice/IncomingFiled Errata Errata to Appeallant's Opening Brief13-21147




07/18/2013AppendixFiled Appeallant's Appendix to Opening Brief Vol 1. ((STRICKEN PER ORDER FILED 10/14/13)


07/18/2013AppendixFiled Appeallant's Appendix Vol 2. (STRICKEN PER ORDER FILED 10/14/13)


07/25/2013Notice/IncomingFiled Certificate of Mailing.13-22005




07/31/2013MotionFiled Emergency Motion Under NRAP 27(e) to Strike Appellant's Appendix and Errata to Appellant's Opening Brief.13-22463




08/05/2013Order/ProceduralFiled Order Regarding Motion to Strike and to Summarily Affirm. Appellant shall have 11 days from the date of this order to file and serve a response to respondents' motion. Respondents shall have 11 days from service of the response to file and serve any reply. We defer ruling on the motion to strike and to summarily affirm and we suspend briefing, pending our receipt and consideration of the response and any reply.13-22880




08/16/2013MotionFiled Appellant's Opposition to Respondents Emergency Motion Uner NRAP 27(e) to Strike Appellant's Appendix and Errata to Appellant's Opening Brief.13-24291




08/27/2013MotionFiled Reply in Support of Emergency Motion Under NRAP 27(e) to Strike Appellant's Appendix and Errata to Appellant's Opening Brief.13-25441




08/27/2013Notice/IncomingFiled Certificate of Service of Reply in Support of Emergency Motion Under NRAP 27(e) to Strike Appellant's Appendix and Errata to Appellant's Opening Brief.13-25442




08/28/2013Notice/IncomingFiled Declaration of Regina A. Habermas, Esq. in Support of Reply in Support of Emergency Motion Under NRAP 27(e) to Strike Appellant's Appendix and Errata to Appellant's Opening Brief.13-25444




10/14/2013Order/ProceduralFiled Order Granting Motion to Strike Errata and Appendix and Reinstating Briefing. The clerk of this court shall strike the errata to the opening brief that was filed on July 10, 2013, and both volumes of the appendix, which were filed on July 18, 2013. Appellant: Amended Appendix and Opening Brief due: 5 days. Respondents shall have 35 days from service of the amended appendix and any amended opening brief to file and serve the answering brief.13-30565




10/21/2013BriefFiled Amended Appellant's Opening Brief.13-31665




10/21/2013AppendixFiled Appellant's Amended Appendix.13-31670




11/25/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Answering Brief due: December 4, 2013.13-35588




12/05/2013BriefFiled Respondent's Answering Brief.13-36587




12/05/2013AppendixFiled Respondent's Appendix in Support of Respondents' Answering Brief.13-36589




12/05/2013Notice/IncomingFiled Amended Certificate of Mailing.13-36623




12/11/2013Notice/IncomingFiled Suggestion of Death.13-37483




12/23/2013MotionFiled Motion for Substitution by Personal Representative of the Estate of Appellant, Danny Wood, Deceased.13-39062




01/06/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant shall have until January 13, 2014, to file and serve the reply brief.14-00244




01/08/2014Order/ProceduralFiled Order Granting Motion to Substitute Personal Representative. Counsel subsequently filed a motion to substitute Donna Wood as the personal representative of the estate of Danny Wood. The motion is granted. We direct the clerk of this court to amend the caption accordingly. The reply brief remains due by January 13, 2014.14-00659




01/08/2014MotionFiled Opposition to Motion to Substitute Parties.14-00744




01/14/2014BriefFiled Appellant's Reply Brief.14-01436




01/15/2014Notice/IncomingFiled Certificate of Mailing.14-01532




01/17/2014MotionFiled Reply To Opposition To Motion for Substitution by Personal Representative of the Estate of Appellant, Danny Wood, Deceased.14-01770




01/30/2014Case Status UpdateBriefing Completed/To Screening.


03/24/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-09192




03/24/2014Case Status UpdateSubmitted for Decision.


08/07/2014Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before Hardesty/Douglas/Cherry. Majority: Hardesty/Douglas Cherry.130 Nev. Adv. Opn. No. 58. SNP14-JH/MD/MC14-25853




09/02/2014RemittiturIssued Remittitur.14-28908




09/02/2014Case Status UpdateRemittitur Issued/Case Closed.


09/15/2014RemittiturFiled Remittitur. Received by District Court Clerk on September 9, 2014.14-28908